Title: From Benjamin Franklin to Jane Mecom, 5 October 1777
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister,
Passy, near Paris, Oct. 5. 1777
I suppose some of your kind Letters to me have miscarried, as I have received but one since my Arrival in France. I hope nevertheless that you continue well, and that you are still with my Children, especially as it is supposed that the Howes are gone to Boston, where you must have been again disturb’d if you had return’d thither.
I enjoy here an exceeding good State of Health. I live in a fine airy House upon a Hill, which has a large Garden with fine Walks in it, about ½ an hours Drive from the City of Paris. I walk a little every Day in the Garden, have a good Appetite and sleep well. I think the French Cookery agrees with me better than the English; I suppose because there is little or no Butter in their Sauces: for I have never once had the Heartburn since my being here tho’ I eat heartily, which shows that my Digestion is good. I have got into a good Neighbourhood, of very agreable People who appear very fond of me; at least they are pleasingly civil: so that upon the whole I live as comfortably as a Man can well do so far from his Home and his Family.
I was glad to learn by yours (which was dated December 16. 76.) that your Son Calas was returned, and engaged in the Service of the Publick. I hear he was in France lately, I suppose he brought your Letter as you mention sending it by him; but he did not come up to Paris, and so I did not see him. I wish him Success in his new Employment.
My Grandchildren here are a Comfort and Pleasure to me. I long to see little bold Will. Kiss him for me. In short I long to see and be with you all: But God only knows whether I shall ever be so happy again. I am, as ever, my dear Sister, Your affectionate Brother
B Franklin
 
Addressed: To / Mrs Mecom / at Mr R. Bache’s / Philadelphia
